



AMENDMENT TO PURCHASE AND SALE AGREEMENT
This Amendment to Purchase and Sale Agreement (this “Amendment”) is made as of
September 7, 2016, by and among QEP Energy Company, a Texas corporation (“QEP”
or “Buyer”), Blind Juniper Holdings, LLC, a Texas limited liability company
(“BJH”), and Richard Schmidt REP, LLC, a Texas limited liability company
(“Schmidt REP”). Capitalized terms used but not defined herein shall have the
meanings given such terms in the PSA (defined below) unless the context
otherwise requires.
RECITALS:
A.    QEP, as buyer, RK Petroleum Corp., et al, as sellers, BJH in its capacity
as the Seller’s Representative for the BJH Represented Sellers, and Schmidt REP
in its capacity as the Seller’s Representative for the Schmidt Representatives
Sellers, are party to that certain Purchase and Sale Agreement dated as of June
21, 2016 (the “PSA”).
B.    Pursuant to Section 15.7 of the PSA, BJH is authorized to, among other
things, amend the PSA on behalf of the BJH Represented Sellers and Schmidt REP
is authorized to, among other things, amend the PSA on behalf of the Schmidt
Represented Sellers.
C.    Pursuant to Section 15.12 of the PSA Buyer, BHJ and Schmidt REP desire to
amend the PSA as provided in this Amendment.
AGREEMENT:
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged and confessed, the undersigned hereby agree as follows:
1.    Scheduled Closing Date. The Scheduled Closing Date (as defined in Section
6.1 of the PSA) is hereby changed from September 14, 2016 to September 21, 2016
for all purposes of the PSA.
2.    No Other Amendments. Except as expressly modified by this Amendment, the
PSA remains in full force and effect in accordance with its original terms.
3.    Counterparts. This Amendment may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
and the same instrument. The execution and delivery of this Assignment may be
evidenced by facsimile or other electronic transmission (including scanned
documents delivered by email), which shall be binding.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]










--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
to Purchase and Sale Agreement in one or more counterparts to be effective as of
the date first above written.
 
 
Buyer:


 
 
QEP Energy Company
 
 
 
 
 
 
By:
 
/s/ Michael K. Watanabe
Name:
 
Michael K. Watanabe
Title:
 
Vice President, Land



 
 
BJH:


 
 
BLIND JUNIPER HOLDINGS, LLC
 
 
 
 
 
 
By:
 
/s/ Gregory D. Smith
Name:
 
Gregory D. Smith
Title:
 
Managing Member



 
 
Schmidt Rep:


 
 
RICHARD SCHMIDT REP, LLC
 
 
 
 
 
 
By:
 
/s/ Richard Schmidt
Name:
 
Richard Schmidt
Title:
 
Manager










